DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Claim Status
	Applicants’ arguments and amendments dated 11/13/20 are acknowledged.
Previously, Group 1 and the species of SEQ ID NO:22 were elected. As set forth in the previous office action, the elected SEQ ID NO:22 corresponds to the sequence MSG followed by SEQ ID NO:3 without the terminal K followed by an SG repeat followed by SEQ ID NO:3 without the terminal K followed by an SG repeat followed by SEQ ID NO:3 followed by an SG repeat followed by SEQ ID NO:1. SEQ ID NO:22 was found to be free of the prior art. Although as discussed below the art teach SEQ ID NO:3 there is no reasonable basis to make instant SEQ ID NO:22 which requires 2 occurrences of SEQ ID NO:3 with a truncation to the terminal K and an occurrence of SEQ ID NO:3 with the terminal K as well as numerous SG repeats. Since the elected species was found to be free of the prior art the search was extended and relevant art was found for the elected group corresponding to claims 1, 3-8, 10, 12-15 and 17. 
Claims 2 and 9 have been cancelled.
Claims 11 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/21/19.
Claims 1, 3-8, 10, 12-15 and 17-18 are being examined.

Priority
This application is a 371 of PCT/JP2016/084808 11/24/2016 and claims foreign benefit of JAPAN 2015-231974 11/27/2015.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/19/21 has been considered by the examiner.

Claim Objections
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The 112 rejections below are new rejections necessitated by applicants’ amendment.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 10, 12-15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8, 10, 12-15 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
This rejection is a ‘new matter’ rejection. Section 2163 of the MPEP states: ‘While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure’. 
Claim 1 has been amended to recite ‘the fusion polypeptide does not have a PIP box at the C-terminal side’. As discussed above, the claim language is unclear. 
Although applicants point to page 16 line 1 for support for the amendment, such language is with respect to the polymerase not to the ‘C-terminal side’. Claim 7 recognizes a linker can be present in the fusion protein. There does not seem to be any specific support for excluding PIP boxes from linkers. As such, there is no reason to conclude that newly added claims 1, 3-8, 10, 12-15 and 17 are supported in the specification through express, implicit, or inherent disclosure for at least the reasons discussed above.

Response to Arguments - 112
	The previous 112 rejections have been overcome by amendment. The rejections above are new rejections necessitated by amendment. Applicants’ arguments will be addressed to the extent that they apply to the instant claims.
	Although applicants argue that the claims have been amended, the amended claims are rejected for the reasons set forth above.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, 7, 10, 12-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motz et al. (‘Elucidation of an archaeal replication protein network to generate enhanced PCR enzymes’ Journal of Biological Chemistry v277(18) May 3 2002 pages 16179-16188; ‘Motz’ as cited with IDS 7/19/18) in view of Borns (US 2005/0048530; ‘Borns’ as cited with IDS 7/19/18).
Motz teach that DNA polymerases are an important tool in molecular biology (page 16179 first paragraph). Motz teach that polymerase co-factors improved PCR reactions catalyzed by DNA polymerases (page 16179 first paragraph). Motz teach that addition of PCNA (proliferating cell nuclear antigen) resulted in marked stimulation of PCR product generation (page 16179 first paragraph). Motz teach that replication factor C (RFC see abbreviation section bottom of page 16179) specifically RFC-53 interacted with PCNA (figure 2 and page 16186 first paragraph of 2nd column). Motz teach that PCNA is known to encircle DNA tethering other protein to DNA (abstract). Motz teach that the PCNA binding domain was determined and that a hybrid DNA polymerase was constructed by grafting the PCNA binding domain to Taq DNA polymerase (page 16179 first paragraph). As shown in figure 4, the fusion protein comprises Taq DNA polymerase, a linker comprising at least 6 amino acids, and a PCNA binding motif that comprises QMSLDSFFS (figure 4 page 16187). Motz teach that addition of PCNA to PCR reactions catalyzed by the fusion protein greatly stimulated product generation (page 16179 first paragraph). Motz states that they expect optimization with respect to the sequence position should allow extension to other enzymes (last complete paragraph on page 16186).
	Motz teach a fusion protein in which the DNA polymerase is at the N-terminal side (figure 4 page 16187) while instant claim 1 states that the PIP box is at the C-terminal side and that the peptide comprises 3 PIP boxes. Motz does not specifically recite a kit as in claim 14.	Borns teach DNA polymerase fusions (title) and specifically refers to the work of Motz and states that the fusion results in enhanced processivity (section 0009). Borns teach that the polypeptide that increases processivity or activity can be joined N-terminally or C-terminally to the DNA polymerase (sections 0048 and 0282) and the methods of making are known (section 0283). Borns teach kits comprising the fusion proteins (section 0043). Borns teach that the fusion 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Motz because Borns teach DNA polymerase fusions (title) and specifically refers to the work of Motz (section 0009) and recognize that the polypeptide that increases processivity or activity can be joined N-terminally or C-terminally to the DNA polymerase (sections 0048 and 0282). Thus one would have been motivated to make constructs with the PCNA binding domain as taught by Motz N-terminally or C-terminally to the DNA polymerase to determine the best configuration. Further, since Borns teach kits comprising the fusion proteins (section 0043) one would have been motivated to provide kits for ease of use. Since Borns teach that the fusion can contain one or more protein domains having the requisite activity combined with the DNA polymerase (section 0009) and goes on to recite ‘2, 3, 4’ chains of amino acids in the fusion protein (section 0280) one would have been motivated to make fusions with 3 domains as suggested. Further, since Motz teach that replication factor C (RFC see abbreviation section bottom of page 16179) specifically RFC-53 interacted with PCNA (figure 2 and page 16186 first paragraph of 2nd column) one would have been motivated to make a construct based on the RFC as the PCNA binding domain. One would have had a reasonable expectation of success because Motz teach that addition of PCNA to PCR reactions catalyzed by the fusion protein greatly stimulated product generation (page 16179 first paragraph) and states that they expect optimization with respect to the sequence position should allow extension to 
	In relation to the peptide comprising 3 PIP-boxes as recited in claim 1a, Motz teach a PCNA binding motif (PIP box) that comprises QMSLDSFFS (figure 4 page 16187) which comprises instant SEQ ID NO:56 (as recited in claim 3). Borns teach that the fusion can contain one or more protein domains having the requisite activity combined with the DNA polymerase (section 0009) and goes on to recite ‘2, 3, 4’ chains of amino acids in the fusion protein (section 0280) thus suggesting 3 copies of the peptide.
	In relation to the polypeptide having a DNA polymerase activity as recited in claim 1b, Motz teach that the fusion protein comprises Taq DNA polymerase (figure 4 page 16187). Further, the elected species is such that the polypeptide comprises Taq DNA polymerase so the limitation regarding having no PIP box at the C-terminal side, although unclear (see 112 rejection above), has been interpreted as being met.
	In relation to a fusion protein and orientation as recited in claim 1, Borns teach DNA polymerase fusions (title) and specifically refers to the work of Motz (section 0009). Borns teach that the polypeptide that increases processivity or activity can be joined N-terminally or C-terminally to the DNA polymerase (sections 0048 and 0282).
	In relation to claim 3, Motz teach a PCNA binding motif that comprises QMSLDSFFS (figure 4 page 16187) which comprises instant SEQ ID NO:56.
	In relation to claims 4-5, Motz teach that polymerase co-factors improved PCR reactions catalyzed by DNA polymerases (page 16179 first paragraph). Motz teach that replication factor C (RFC see abbreviation section bottom of page 16179) specifically RFC-53 interacted with PCNA (figure 2 and page 16186 first paragraph of 2nd column).

	In relation to claim 10 and 17, Motz teach that the fusion protein comprises Taq DNA polymerase (figure 4 page 16187). Motz shows a partial sequence in figure 4 of the DNA polymerase.
In relation to claims 12-13, Motz teach that addition of PCNA to PCR reactions catalyzed by the fusion protein greatly stimulated product generation (page 16179 first paragraph). 
In relation to claims 14-15, Borns teach kits comprising the fusion proteins (section 0043) and Motz teach that addition of PCNA to PCR reactions catalyzed by the fusion protein greatly stimulated product generation (page 16179 first paragraph).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motz et al. (‘Elucidation of an archaeal replication protein network to generate enhanced PCR enzymes’ Journal of Biological Chemistry v277(18) May 3 2002 pages 16179-16188; ‘Motz’ as cited with IDS 7/19/18) in view of Borns (US 2005/0048530; ‘Borns’ as cited with IDS 7/19/18) as applied to claims 1, 3-5, 7, 10, 12-15 and 17 above, and further in view of Matsumiya et al. (‘Physical interaction between proliferating cell nuclear antigen and replication factor C from Pyrococcus furiosus’ Genes to Cells v7 2002 pages 911-922; ‘Matsumiya’ as cited with IDS 7/19/18).
	The teachings of Motz and Borns as applied to claims 1, 3-5, 7, 10, 12-15 and 17 are set forth above.
	Motz teach that the inclusion of a PCNA-binding domain led to greatly stimulated product generation and the increase implies a promising principle for the development of PCR 
	Motz does not teach the sequence recited in claim 6.
	Matsumiya teach that PCNA interacts directly with DNA polymerases and enhances their processive synthesis (page 911-912 connecting paragraph). Matsumiya teach that a specific PCNA from Pyrococcus furiosus (PfuPCNA) interacts with and enhanced DNA synthesizing activities of DNA polymerases (page 912 first complete paragraph). Matsumiya teach that the replication factor C (RFC) is a loading factor of PCNA on to the DNA strand and that P. furiosus RFC has a PIP-box binding motif at the C-terminus of the large subunit (RFCL) (results section of abstract on page 911) and shows that sequence comprises PKKGKQATLFDFLKK (figure 1 on page 913). Matsumiya teach that P. furiosus RFC enhanced the PfuPCNA dependent DNA synthesis of DNA polymerases (page 912 2nd column first paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Motz because Motz teach that the inclusion of a PCNA-binding domain led to greatly stimulated product generation and the increase implies a promising principle for the development of PCR enzymes with enhanced processivity (page 16179 first paragraph). Since Matsumiya teach that a specific PCNA from Pyrococcus furiosus (PfuPCNA) interacts with and enhanced DNA synthesizing activities of DNA polymerases (page 912 first complete paragraph) and Matsumiya teach that P. furiosus RFC enhanced the PfuPCNA dependent DNA synthesis of DNA polymerases (page 912 2nd column first paragraph) one would have been motivated to include the P. furiosus RFC as part of a fusion partner with a DNA polymerase using the known methods and components as taught by the references. One would have had a reasonable expectation of success since Motz teach the generality of the fusion nd column first paragraph).
	In relation to claim 6, Matsumiya teach that the replication factor C (RFC) is a loading factor of PCNA on to the DNA strand and that P. furiosus RFC has a PIP-box binding motif at the C-terminus of the large subunit (RFCL) (results section of abstract on page 911) and shows that sequence comprises PKKGKQATLFDFLKK (figure 1 on page 913) which comprises instant SEQ ID NO:3.
	
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motz et al. (‘Elucidation of an archaeal replication protein network to generate enhanced PCR enzymes’ Journal of Biological Chemistry v277(18) May 3 2002 pages 16179-16188; ‘Motz’ as cited with IDS 7/19/18) in view of Borns (US 2005/0048530; ‘Borns’ as cited with IDS 7/19/18) as applied to claims 1, 3-5, 7, 10, 12-15 and 17 above, and further in view of Kamtekar et al. (US 2014/0094375; ‘Kamtekar’; first cited 12/2/19).
The teachings of Motz and Borns as applied to claims 1, 3-5, 7, 10, 12-15 and 17 are set forth above.
Motz teach the inclusion of a 6 amino acid linker in the fusion protein (figure 4 on page 16187) but does not recite that the linker is composed of serine and glycine as in instant claim 8.
Kamtekar teach DNA polymerases (abstract) including those with fusions of additional sequences (sections 0040 and 0151). Kamtekar teach that the polymerase can include a “linker comprising the amino acids glycine and serine” (section 0149) and Kamtekar shows linkers of 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Motz because Motz specifically suggest the use of a linker as part of the fusion protein. Borns teach that linkers are known to persons of skill in the art (section 0280). Since Kamtekar teach DNA polymerases (abstract) including those with fusions of additional sequences (sections 0040 and 0151) and teach that the polymerase can include a “linker comprising the amino acids glycine and serine” (section 0149) one would have been motivated to make a linker comprised of glycine and serine. One would have had a reasonable expectation of success since Borns teach that linkers are known to persons of skill in the art (section 0280) and Kamtekar teach DNA polymerases (abstract) including those with fusions of additional sequences (sections 0040 and 0151).
In relation to claim 8, Kamtekar teach that the polymerase can include a “linker comprising the amino acids glycine and serine” (section 0149) and Kamtekar shows linkers of various lengths (Table 11 page 62) including a GS linker of 12 amino acids in length (SEQ ID NO:48).

Claims 1, 3-5, 7, 10, 12-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motz et al. (‘Elucidation of an archaeal replication protein network to generate enhanced PCR enzymes’ Journal of Biological Chemistry v277(18) May 3 2002 pages 16179-16188; ‘Motz’ as cited with IDS 7/19/18) in view of Borns (US 2005/0048530; ‘Borns’ as cited with IDS 7/19/18) in view of Castrec et al. (‘Binding to PCNA in euryarchael DNA replication requires two PIP motifs for DNA polymerase D and one PIP motif for DNA polymerase B’ .
Motz teach that DNA polymerases are an important tool in molecular biology (page 16179 first paragraph). Motz teach that polymerase co-factors improved PCR reactions catalyzed by DNA polymerases (page 16179 first paragraph). Motz teach that addition of PCNA (proliferating cell nuclear antigen) resulted in marked stimulation of PCR product generation (page 16179 first paragraph). Motz teach that replication factor C (RFC see abbreviation section bottom of page 16179) specifically RFC-53 interacted with PCNA (figure 2 and page 16186 first paragraph of 2nd column). Motz teach that PCNA is known to encircle DNA tethering other protein to DNA (abstract). Motz teach that the PCNA binding domain was determined and that a hybrid DNA polymerase was constructed by grafting the PCNA binding domain to Taq DNA polymerase (page 16179 first paragraph). As shown in figure 4, the fusion protein comprises Taq DNA polymerase, a linker comprising at least 6 amino acids, and a PCNA binding motif that comprises QMSLDSFFS (figure 4 page 16187). Motz teach that addition of PCNA to PCR reactions catalyzed by the fusion protein greatly stimulated product generation (page 16179 first paragraph). 
	Motz teach a fusion protein in which the DNA polymerase is at the N-terminal side (figure 4 page 16187) while instant claim 1 states that the PIP box is at the C-terminal side and that the peptide comprises 3 PIP boxes. Motz does not specifically recite a kit as in claim 14.	Borns teach DNA polymerase fusions (title) and specifically refers to the work of Motz and states that the fusion results in enhanced processivity (section 0009). Borns teach that the 
Castrec teach a DNA polymerase that had a second PIP box motif that was located at the N-terminus of the polymerase that was required for interactions with PCNA (abstract and Figures 4-5 on page 213). Castrec teach that DNA polymerases use a sliding clamp to act rapidly and progressively and that interactions with the sliding clamp are mediated by the PCNA interacting protein (PIP) box (page 210 first paragraph of column 2). Castrec teach that DNA polymerases bind the clamp through motifs that are often distinct from the PIP box (page 210-211 connecting paragraph). Castrec teach that the PIP box motif itself may be a flexible connecter (page 215 2nd complete paragraph).
Masuda teach a DNA polymerase that has 3 PIP boxes that exert additive effects (abstract and page 7908 first paragraph of section ‘Functions of PIP and UBD in stimulating DNA synthesis’). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Motz because Borns teach DNA polymerase fusions (title) and specifically refers to the work of Motz (section 0009) and recognize that the polypeptide that increases processivity or activity can be joined N-terminally or C-terminally to the DNA polymerase (sections 0048 and 0282). Further, Motz specifically refers to optimizing the position nd column) one would have been motivated to make a construct based on the RFC as the PCNA binding domain. One would have had a reasonable expectation of success because Motz teach that addition of PCNA to PCR reactions catalyzed by the fusion protein greatly stimulated product generation (page 16179 first paragraph). Further, Borns teach that the methods of making fusion proteins are known (section 0283).
In relation to the peptide comprising 3 PIP-boxes as recited in claim 1a, Motz teach a PCNA binding motif (PIP box) that comprises QMSLDSFFS (figure 4 page 16187) which 
	In relation to the polypeptide having a DNA polymerase activity as recited in claim 1b, Motz teach that the fusion protein comprises Taq DNA polymerase (figure 4 page 16187). Further, the elected species is such that the polypeptide comprises Taq DNA polymerase so the limitation regarding having no PIP box at the C-terminal side, although unclear (see 112 rejection above), has been interpreted as being met.
	In relation to a fusion protein and orientation as recited in claim 1, Borns teach DNA polymerase fusions (title) and specifically refers to the work of Motz (section 0009). Borns teach that the polypeptide that increases processivity or activity can be joined N-terminally or C-terminally to the DNA polymerase (sections 0048 and 0282). Further, Castrec teach a DNA polymerase that had a second PIP box motif that was located at the N-terminus of the polymerase that was required for interactions with PCNA (abstract and Figures 4-5 on page 213).
	In relation to claim 3, Motz teach a PCNA binding motif that comprises QMSLDSFFS (figure 4 page 16187) which comprises instant SEQ ID NO:56.
	In relation to claims 4-5, Motz teach that polymerase co-factors improved PCR reactions catalyzed by DNA polymerases (page 16179 first paragraph). Motz teach that replication factor C (RFC see abbreviation section bottom of page 16179) specifically RFC-53 interacted with PCNA (figure 2 and page 16186 first paragraph of 2nd column).

	In relation to claim 10 and 17, Motz teach that the fusion protein comprises Taq DNA polymerase (figure 4 page 16187). Motz shows a partial sequence in figure 4 of the DNA polymerase.
In relation to claims 12-13, Motz teach that addition of PCNA to PCR reactions catalyzed by the fusion protein greatly stimulated product generation (page 16179 first paragraph). 
In relation to claims 14-15, Borns teach kits comprising the fusion proteins (section 0043) and Motz teach that addition of PCNA to PCR reactions catalyzed by the fusion protein greatly stimulated product generation (page 16179 first paragraph).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motz et al. (‘Elucidation of an archaeal replication protein network to generate enhanced PCR enzymes’ Journal of Biological Chemistry v277(18) May 3 2002 pages 16179-16188; ‘Motz’ as cited with IDS 7/19/18) in view of Borns (US 2005/0048530; ‘Borns’ as cited with IDS 7/19/18) in view of Castrec et al. (‘Binding to PCNA in euryarchael DNA replication requires two PIP motifs for DNA polymerase D and one PIP motif for DNA polymerase B’ Journal of Molecular Biology v394 2009 pages 209-218; ‘Castrec’ as cited with IDS 4/5/19) in view of Masuda et al. (‘Different types of interactions between PCNA and PIP boxes contribute to distinct cellular functions of Y-family DNA polymerases’ Nucleic Acids Research v43(16) published online July 13 2015 pages 7898-7910; ‘Masuda’) as applied to claims 1, 3-5, 7, 10, 12-15 and 17 above, and further in view of Matsumiya et al. (‘Physical interaction between proliferating cell nuclear .
	The teachings of Motz and Borns and Castrec and Masuda as applied to claims 1, 3-5, 7, 10, 12-15 and 17 are set forth above.
Motz teach that the inclusion of a PCNA-binding domain led to greatly stimulated product generation and the increase implies a promising principle for the development of PCR enzymes with enhanced processivity (page 16179 first paragraph). Motz recognizes that various sequences can interact with PCNA (figure 2 on page 16184).
	Motz does not teach the sequence recited in claim 6.
	Matsumiya teach that PCNA interacts directly with DNA polymerases and enhances their processive synthesis (page 911-912 connecting paragraph). Matsumiya teach that a specific PCNA from Pyrococcus furiosus (PfuPCNA) interacts with and enhanced DNA synthesizing activities of DNA polymerases (page 912 first complete paragraph). Matsumiya teach that the replication factor C (RFC) is a loading factor of PCNA on to the DNA strand and that P. furiosus RFC has a PIP-box binding motif at the C-terminus of the large subunit (RFCL) (results section of abstract on page 911) and shows that sequence comprises PKKGKQATLFDFLKK (figure 1 on page 913). Matsumiya teach that P. furiosus RFC enhanced the PfuPCNA dependent DNA synthesis of DNA polymerases (page 912 2nd column first paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Motz because Motz teach that the inclusion of a PCNA-binding domain led to greatly stimulated product generation and the increase implies a promising principle for the development of PCR enzymes with enhanced processivity (page 16179 first paragraph). Since Matsumiya teach that a specific PCNA from Pyrococcus furiosus (PfuPCNA) nd column first paragraph) one would have been motivated to include the P. furiosus RFC as part of a fusion partner with a DNA polymerase using the known methods and components as taught by the references. One would have had a reasonable expectation of success since Motz teach the generality of the fusion strategy (page 16179 first paragraph) and Matsumiya teach that P. furiosus RFC enhanced the PfuPCNA dependent DNA synthesis of DNA polymerases (page 912 2nd column first paragraph).
	In relation to claim 6, Matsumiya teach that the replication factor C (RFC) is a loading factor of PCNA on to the DNA strand and that P. furiosus RFC has a PIP-box binding motif at the C-terminus of the large subunit (RFCL) (results section of abstract on page 911) and shows that sequence comprises PKKGKQATLFDFLKK (figure 1 on page 913) which comprises instant SEQ ID NO:3.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motz et al. (‘Elucidation of an archaeal replication protein network to generate enhanced PCR enzymes’ Journal of Biological Chemistry v277(18) May 3 2002 pages 16179-16188; ‘Motz’ as cited with IDS 7/19/18) in view of Borns (US 2005/0048530; ‘Borns’ as cited with IDS 7/19/18) in view of Castrec et al. (‘Binding to PCNA in euryarchael DNA replication requires two PIP motifs for DNA polymerase D and one PIP motif for DNA polymerase B’ Journal of Molecular Biology v394 2009 pages 209-218; ‘Castrec’ as cited with IDS 4/5/19) in view of Masuda et al. (‘Different types of interactions between PCNA and PIP boxes contribute to distinct cellular  as applied to claims 1, 3-5, 7, 10, 12-15 and 17 above, and further in view of Kamtekar et al. (US 2014/0094375; ‘Kamtekar’; first cited 12/2/19).
The teachings of Motz and Borns and Castrec and Masuda as applied to claims 1, 3-5, 7, 10, 12-15 and 17 are set forth above.
Motz teach the inclusion of a 6 amino acid linker in the fusion protein (figure 4 on page 16187) but does not recite that the linker is composed of serine and glycine as in instant claim 8.
Kamtekar teach DNA polymerases (abstract) including those with fusions of additional sequences (sections 0040 and 0151). Kamtekar teach that the polymerase can include a “linker comprising the amino acids glycine and serine” (section 0149) and Kamtekar shows linkers of various lengths (Table 11 page 62) including a GS linker of 12 amino acids in length (SEQ ID NO:48).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Motz because Motz specifically suggest the use of a linker as part of the fusion protein. Borns teach that linkers are known to persons of skill in the art (section 0280). Since Kamtekar teach DNA polymerases (abstract) including those with fusions of additional sequences (sections 0040 and 0151) and teach that the polymerase can include a “linker comprising the amino acids glycine and serine” (section 0149) one would have been motivated to make a linker comprised of glycine and serine. One would have had a reasonable expectation of success since Borns teach that linkers are known to persons of skill in the art (section 0280) and Kamtekar teach DNA polymerases (abstract) including those with fusions of additional sequences (sections 0040 and 0151).


Response to Arguments - 103
The 103 rejections set forth above are based on previously cited art and have been updated to correspond to the instant claim amendments. Applicants’ arguments will be addressed to the extent that they apply to the instant claims.
Although applicants argue that they restate that discussion of record, previous arguments were addressed in previous office actions.
Although applicants argue about a DNA polymerase as taught by Castrec and a Y-family DNA polymerase of Masuda that include a PIP motif, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The primary reference used in the rejection is Motz and Motz teach that the fusion protein comprises Taq DNA polymerase (figure 4 page 16187) which is the same polymerase used in the elected species. The mechanism by which Motz proposes increased performance is by tethering Taq polymerase to a sliding clamp via a PCNA interaction domain (page 16180 first complete paragraph).
Although applicants argue that Castrec mentions that certain binding requires at least two motifs, instant claim 1 expressly recites three PIP boxes and such limitation is addressed above. nd column 3nd paragraph) but Motz shows that it can be modified to interact with PCNA (abstract). The teachings provided in Castrec do not discredit the teachings of Motz. Further, Borns teach that the polypeptide that increases processivity or activity can be joined N-terminally or C-terminally to the DNA polymerase (sections 0048 and 0282) and the methods of making are known (section 0283). Borns teach kits comprising the fusion proteins (section 0043). Borns teach that the fusion can contain one or more protein domains having the requisite activity combined with the DNA polymerase (section 0009). Borns suggests ‘one or more domains’ be combined with the DNA polymerase (section 0009) and goes on to recite ‘2, 3, 4’ chains of amino acids in the fusion protein (section 0280).
Although applicants argue that Masuda alone does not meet the limitations, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The primary reference used in the rejection is Motz and Motz teach that the fusion protein comprises Taq DNA polymerase (figure 4 page 16187) which is the same polymerase used in the elected species. The mechanism by which Motz proposes increased performance is by tethering Taq polymerase to a sliding clamp via a PCNA interaction domain (page 16180 first complete paragraph).
Although applicants argue that there is evidence of superior and unexpected results, it is first noted that none of Taq84, Taq92 or Taq93 (see Table 2 on page 30 of the instant specification) of figure 6 are encompassed by the instant claims because they do not comprise 3 
Although applicants argue about figure 10 and the highest activity for Taq96, it is first noted that Taq96 corresponds to SEQ ID NO:22 (Table 2 on page 30) which has already been identified as free of the prior art. MPEP 716.02(b) recognizes that the burden is on the applicant to establish results are unexpected and significant and MPEP 716.02(d) states that results are to be commensurate in scope with the claimed invention. With respect to the comparisons made in figure 10, in addition to the number of PIP boxes the linker is changed as well. For example, Taq83 has an L15 linker while Taq96 has 2 L14 linkers. With respect to an expectation, Motz shows a construct with a DNA polymerase that is separated from the PCNA binding motif (PIP box) by approximately 46 residues (figure 4) and Motz states that they expect that optimization with respect to sequence and position of the grafted domain should allow for extending the capabilities of DNA modifying enzymes (page 16186 2nd column, last sentence before discussion section). Castrec teach that the PIP box motif itself may be a flexible connecter (page 215 2nd complete paragraph). With respect to being commensurate in scope, figure 10 is limited to the use of a particular PIP (SEQ ID NO:3) while claim 1, 3 and 5 are evidence of the scope of other possible PIP sequences. Figure 10 is limited to the use of a specific DNA (Taq DNA polymerase). There is not adequate evidence to conclude that results are unexpected and commensurate in scope with the claims.
nd complete paragraph).
	Although applicants argue that exhibit A shows that certain polymerases have a PIP box at the C-terminal end, it is first noted that the elected species is based on Taq DNA polymerase which does not interact with PCNA (instant specification page 3 section 0008 and Motz page 16186 2nd column 3nd paragraph) but Motz shows that it can be modified to interact with PCNA (abstract). Further, figure 1 of exhibit A shows that PCNA binding motifs can occur at the N-terminal end (see RFC1 on page 998 of exhibit A which is recited in instant claim 5). Further, Castrec teach a PIP box at the N-terminal end of a polymerase (abstract and figure 4 on page 213). The mechanism by which Motz proposes increased performance is by tethering Taq polymerase to a sliding clamp via a PCNA interaction domain (page 16180 first complete paragraph). Nothing in exhibit A discredits the teachings of Motz or the other references used in the rejections.
	Although applicants argue that exhibit B shows that a PIP box can interact with PCNA, Motz teach PCNA-binding domains as interacting with PCNA (abstract and figure 2). Nothing in exhibit B discredits the teachings of Motz or the other references used in the rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059.  The examiner can normally be reached on M - F 6:45 - 3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658